Citation Nr: 1045921	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for a lower back disorder.  

3.  Entitlement to service connection for diabetes mellitus, type 
II (diabetes).  

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Chad D. Wuertz, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1976 to January 1979.  
His military reserve and/or national guard service until 2000 is 
unverified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

A review of the record reveals that the issue of entitlement to 
service connection for depression was developed on appeal.  The 
Board finds, however, this matter is more appropriately addressed 
as entitlement to service connection for an acquired psychiatric 
disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that an initial claim of entitlement service 
connection for a specific psychiatric disability (posttraumatic 
stress disorder in that case) should also be read as including 
other psychiatric disorder diagnoses reasonably raised by the 
symptoms described and all information obtained in support of the 
claim.  Therefore, the service connection issue on appeal as to 
this matter has been revised to include consideration of all 
other applicable diagnoses of record in this case.

The issues of service connection for an acquired psychiatric 
disorder, diabetes, and a lower back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  There is no evidence demonstrating that the Veteran's 
service-connected GERD is manifested by disability or symptom 
manifestations distinguishable from his service-connected hiatal 
hernia.

3.  The Veteran's hiatal hernia/GERD is manifested by no more 
than persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health. 


CONCLUSION OF LAW

A separate compensable rating for GERD or a rating in excess of 
30 percent for the service-connected disability of hiatal 
hernia/GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran in several letters dated 
between May 2007 and September 2009.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  73 
Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.  At his hearing in August 2010 the Veteran requested 
that the record be held open for 60 days to allow him an 
opportunity to submit additional evidence; however, there is no 
indication of any subsequent action as to this matter.  The Board 
finds that further attempts to obtain additional evidence as to 
this matter would be futile.  The Court has held that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.  

Increased Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Upon award of service connection, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  The evaluation of the same disability 
under various diagnoses is to be avoided.  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2010).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding when the disorders do not 
constitute the same disability or manifestations.  See Evans v. 
Brown, 9 Vet. App. 273, 281 (1996).

VA regulations provide that where the schedule does not provide a 
zero percent evaluation for a diagnostic code that a zero percent 
rating shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3 (2010).  

VA regulations provide that ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2010).  

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment 
of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

      

Factual Background and Analysis

Service treatment records show that the Veteran was diagnosed 
with hiatal hernia during his active service between January 1976 
and January 1979.  This disorder was noted on his October 1978 
discharge report of medical examination.  

In a January 1979 rating decision service connected was granted 
for hiatal hernia and a 10 percent disability evaluation was 
assigned.  In December 2001, the RO increased the disability 
evaluation to 30 percent, effective January 2001.  A September 
2006 Board decision, among other things, denied entitlement to a 
rating in excess of 30 percent for a hiatal hernia.

The Veteran claimed a rating in excess of 30 percent for his 
disorder in November 2006, noting that he had GERD related to his 
service-connected hiatal hernia.  In the May 2008 rating decision 
on appeal without addressing the prohibition against pyramiding 
ratings under 38 C.F.R. § 4.14, the RO established a separately 
service-connected disability for GERD and assigned a 
noncompensable evaluation rated by analogy under the criteria for 
hiatal hernia.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-
7346.  

  As an initial matter, the Board finds that there is no evidence 
demonstrating that the Veteran's service-connected GERD is 
manifested by disability or symptom manifestations 
distinguishable from his service-connected hiatal hernia.  There 
is no indication that the criteria for any separate or 
alternative diagnostic code is applicable.  Therefore, the 
additional service-connected GERD disability is most 
appropriately addressed as associated with the hiatal hernia 
disability and evaluated together under the rating criteria of DC 
7346.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  In Cullen 
v. Shinseki, 24 Vet. App. 74 (2010), the Court held that "within 
a particular diagnostic code, a claimant is not entitled to more 
than one disability rating for a single disability unless the 
regulation expressly provides otherwise."  Id. at 84.

In this decision, the Board will consider the symptoms related to 
GERD and hiatal hernia in determining whether a rating in excess 
of 30 percent is warranted under DC 7346.  See 38 C.F.R. § 4.114.  
As the Veteran's claim may also be construed as a request for a 
higher rating for his hiatal hernia the Board finds the relevant 
evidence of record dated from one year prior to the Veteran's 
November 2006 claim must be considered for an increased rating.  
This evidence includes the Veteran's statements and testimony in 
support of the claim, VA treatment records, private treatment 
records, and a January 2009 VA compensation examination report.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

A transcript of a December 2005 RO personal hearing notes the 
Veteran's complaints of heartburn, difficulty swallowing, and 
belching.  He indicated that when he eats certain foods, such as 
chili, he senses pain running up his arm into his neck.  He 
indicated that he experienced bloody vomiting, and experienced 
weight loss from 255 to 224 pounds (lbs.).  A transcript of an 
August 2010 Board hearing notes the Veteran's complaints of acid 
reflux and heart burn.  The Veteran testified that his chest pain 
is at times so severe that he has been tested for a heart 
disorder.  

VA treatment records dated in July 2004 show the Veteran 
complained of heartburn and that he had run out of his stomach 
medication.  His weight was 225 lbs.  The diagnoses included 
hiatal hernia.

On VA examination in July 2005 the Veteran complained of 
difficulty swallowing solids, pyrosis, epigastric substernal pain 
once every few days, reflux and regurgitation, and nausea and 
vomiting two to three times per day.  The examiner noted he was 
in a good state of health and was on no acid lowering 
medications.  It was the examiner's opinion that the Veteran had 
symptoms of heartburn with dysphasia and likely had GERD which 
can be exacerbated by a hiatal hernia.  

VA treatment records dated in January and February 2006 note the 
Veteran's complaints of difficulty swallowing, his complaints of 
GERD symptoms, his consultation with a speech therapist who 
recommended certain swallowing strategies and that he avoid foods 
that cause GERD symptoms.  A Modified Barium Swallow (MBS) test 
in January 2006 revealed a mild pharyngeal delay and delayed 
clearance of material from the esophagus.  At a follow-up 
appointment in February 2006, the Veteran reported that his 
swallowing was better when he used swallow strategies.  The 
assessment was better management of pharyngeal and esophageal 
dysphagias independently with swallow strategies to reduce risks 
for penetration/aspiration and manage residues after swallows and 
to modify eating behaviors that could aggravate GERD.  A February 
2006 report noted he was well nourished and in no acute distress.  
His weight was 214 lbs.  

VA treatment records dated in January 2008 show that the Veteran 
was prescribed Prilosec BID, Aciphex, and Maalox.  VA treatment 
records dated in April 2008 show that he reported to a VA 
emergency room complaining of epigastric chest pain.  The 
attending physician noted no acute distress with normal chest, 
lungs, and abdomen.  The physician advised the Veteran to lose 
weight, to avoid eating in the evening, and to sit upright after 
eating.  

Private treatment records dated in 2006 and 2007 are negative for 
symptoms associated with GERD or hiatal hernia.  

A January 2009 VA report noted the Veteran's complaints of mild 
burning in the abdomen, and moderate pain in the abdomen, 
breastbone, and arms.  He reported daily reflux, vomiting, 
nausea, hematemesis, and melena and the use of Nexium.  The 
examiner noted there was no evidence of obstruction, scars, or 
spasms and described the Veteran's general state of health as 
fair with no evidence of weight loss or weight gain.  The 
examiner noted abnormal findings on complete blood count testing, 
but also noted there were no signs of anemia.  There were 
abnormal upper gastrointestinal test findings which the examiner 
discussed as a moderate sized sliding esophageal hiatal hernia 
associated with a moderately tight Schatzki's ring, moderate 
amounts of gastroesophageal reflux associated with poor mid and 
distal esophageal motility and multiple tertiary contractions 
compatible with presbyesophagus, and transverse orientation to 
the stomach with a cascade appearance.  The diagnoses included a 
moderate sized sliding esophageal hiatal hernia and GERD.  The 
examiner characterized the Veteran's disorders as having a mild 
effect (neither moderate nor life threatening) on his usual 
occupation and daily activities.  

Based upon the evidence of record, the Board finds that the 
Veteran's hiatal hernia/GERD is manifested by no more than 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
There is no competent evidence of any symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  

The Board notes the Veteran's reports of pain, vomiting, and 
weight loss and that epigastric pain and weight loss to some 
degree are show by the evidence of record (his claim as to weight 
loss is supported by VA treatment records indicating body weight 
of 225 pounds in July 2004 and 214 pounds in February 2006).  The 
Board notes that in adjudicating a claim the Board must assess 
the competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court has held 
that lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility determinations 
as to whether the evidence supports a reported finding.  See 
Barr, 21 Vet. App. 303.  The Board acknowledges that the Veteran 
is competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences pain and vomiting.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board finds that a determination as to whether he has 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health, involve more complex 
medical questions that require medical expertise which the 
Veteran is not shown by the record to possess.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
in weighing the Veteran's statements describing a more severe 
disability picture than that presented by the objective evidence 
of record, the Board notes that his reports of more severe hiatal 
hernia/GERD symptomatology is inconsistent with the objective 
medical findings upon physical examination.  

Although at his January 2009 VA examination the Veteran reported 
that monthly he experienced vomiting with blood and passing dark, 
tarry stools (hematemesis and melena), the examiner found there 
were no signs of anemia.  The examiner noted there were abnormal 
findings on CBC testing, but found the abnormalities were mild.  
The Veteran's general state of health was described as fair in 
January 2009 and he is shown to have been well nourished and in 
good or fair health throughout the appeal period.  In fact, an 
April 2008 VA examiner stated the Veteran needed to lose weight.  
Therefore, entitlement to a rating in excess of 30 percent for 
the service-connected disability of hiatal hernia/GERD must be 
denied.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorders that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of physical 
impairment are well documented and the July 2010 examiner 
described the impairment as mild.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 
(2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.




ORDER

Entitlement to a separate compensable rating for GERD or a rating 
in excess of 30 percent for the service-connected disability of 
hiatal hernia/GERD is denied.  


REMAND

Upon review of the available record, the Board finds the issues 
of entitlement to service connection for an acquired psychiatric 
disorder, diabetes, and a lower back disorder must be remanded 
for additional development.  First, the record indicates the 
Veteran served with the Army Reserves and/or the Indiana National 
Guard until 2000.  Medical records and reports pertaining to this 
service are not of record (service treatment records pertaining 
to the Veteran's active service between 1976 and 1979, however, 
are of record).  Second, a remand is warranted for additional 
medical inquiry with regard to the Veteran's claims for service 
connection for a back disorder, an acquired psychiatric disorder, 
and diabetes.  With regard to the lower back disorder, service 
treatment records dated in February and March 1978 indicate that 
the Veteran injured his lower back during service.  Service 
treatment records dated in May and June 1976 also indicate he 
complained of anxiety and stress during service.  Moreover, he 
claims that he has depression that is related to his service-
connected disorders.  As to his diabetes claim, the Veteran's 
attorney stated that medical evidence dated in the early 1980's 
indicated his diabetes had its onset just after separation from 
service in 1979.  Among symptoms noted, the Veteran was reported 
to have had polyuria in February 1978.  Therefore, additional 
development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have treated him for the issues 
remaining on appeal.  After the Veteran 
has signed the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  

If the RO is unable to secure any 
adequately identified records, it must 
notify the Veteran and (a) identify the 
specific records it is unable to obtain; 
(b) briefly explain the efforts that it 
made to obtain those records; (c) describe 
any further action to be taken with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible 
for providing the evidence.  

2.  Appropriate action should be taken to 
obtain any existing service treatment 
records associated with the Veteran's 
service with the Army Reserves and/or the 
Indiana National Guard should be included 
in the claims file.  As many requests as 
are necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.

3.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has an acquired 
psychiatric disorder as a result of active 
service or that was caused or aggravated as 
a result of a service-connected disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report..  

4.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has a lower back 
disorder as a result of active service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has diabetes as a 
result of active service or which was 
manifest within one year of his separation 
from active service.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


